

116 HR 5461 IH: COVID Defense Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5461IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Pocan (for himself, Ms. Lee of California, Mr. Auchincloss, Mr. Blumenauer, Mr. Cohen, Mr. DeFazio, Mr. Espaillat, Mr. García of Illinois, Mr. Grijalva, Mr. Huffman, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Lowenthal, Mr. McGovern, Mr. Nadler, Ms. Omar, Ms. Pressley, Mr. Sarbanes, Ms. Tlaib, Mr. Torres of New York, Ms. Velázquez, Mrs. Watson Coleman, Mr. Gomez, Mr. DeSaulnier, Mr. Vargas, and Ms. Norton) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rescind 1.3 percent of total defense spending and authorize the same amount for international COVID vaccine production and distribution.1.Short titleThis Act may be cited as the COVID Defense Act.2.Defense spending recissionOf the unobligated balances available from amounts made available pursuant to authorizations of appropriations contained in Public Law 116–283, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, $9,626,500,000 is hereby rescinded. This recission shall apply on a pro rata basis among the accounts for which amounts were authorized other than those for the Defense Health Program, military personnel, and persons appointed into the civil service as defined in section 2101 of title 5, United States Code. 3.Authorization of appropriations for international COVID vaccine production and distributionThere is hereby authorized to be appropriated $9,626,500,000 to any Federal agency or agencies designated by the President of the United States to manufacture and deliver coronavirus vaccines internationally. Such funds may also be awarded to international organizations as appropriate.